Case 2:20-cv-00146 Document 84 Filed 11/20/20 Page 1 of 9 PagelD #: 2310

AMBER D. HALL,

Vv.

GESTAMP WEST VIRGINIA, LLC,
BARRY HOLSTEIN, KENNETH
SUPRENANT & SCOTT HUGHES,

1.

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
AT CHARLESTON

Plaintiff,

Civil Action No.: 2:20-cv-00146

Defendant.

AFFIDAVIT OF SHONDELL HOUSTON
My name is Shondeli Houston, | am over the age of 18 years old. | worked at
Gestamp West Virginia, LLC between January 17, 2018 through January 2019.
| was hired in as a quality engineer. Upon hire my job description was changed
to assistant quality manager.
| was asked by management to fire Annie Coleman. Kip Wiseman told me to
fire Annie Coleman. Kip Wiseman told me to build documentation on Annie
Coleman to get her terminated. | questioned Kip Wiseman as to why | needed
to be the one to fire Annie Coleman. Kip Wiseman told me that Annie Coleman
was telling Honda that Gestamp was producing bad parts.
Gestamp forced me to “track” Annie Coleman. | questioned Annie Coleman
and made notes about her job, and walked around with Annie Coleman for
days. | told Kip Wiseman that there was no way | wouid fire Annie Coleman

because | though she was a great worker and worked very hard.

5. Kip Wiseman pressed me to find reason to fire Annie Coleman.

1
Case 2:20-cv-00146 Document 84 Filed 11/20/20 Page 2 of 9 PagelD #: 2311

6.

| told Kip Wiseman that Annie Coleman was doing here job and there was no
reason to fire her at all. | suggested that maybe Annie Coleman take some
other classes, but quality supervisors and production managers kept pulling
Annie Coleman out of the class to ensure the products were fine to ship
because the men didn’t know if the products were good to be shipped cr not.
Annie Coleman requested help because her workload was expanding. Annie
Coleman was forcing Annie Coleman in over weekends and 12+ hours a day.
She was the only person that Gestamp forced to work these hours, and the
men got to make their own schedules. But Annie Coleman couldn't make her
own schedule, only the men could, even though she was in the same position
as the men. Gestamp was trying to overwork Annie Coleman and exhaust her
to force her to quit.

Annie Coleman told me she is sick, she was breaking out in hives from being
overworked, that she’s working more hours than many of the men combined,
that she was throwing up, that she had to be medicated, was experiencing
anxiety attacks, and a heart condition. | took Annie Coleman to Human
Resources and told Human Resources that Annie Coleman had sought medical
attention from a physician who had opined that Annie Coleman was suffering
from anxiety, heart conditions, breaking out in hives due to stress, unable to
sleep, and physically exhausted due to the up to seven (7) day a week
schedule and working 12+ hours a day, while men worked well less. Men didn’t

have to come in early, men made their own schedules, men left early, men took
Case 2:20-cv-00146 Document 84 Filed 11/20/20 Page 3 of 9 PagelD #: 2312

lunch — Annie Coleman never got to come in early, leave early, take lunch, or
make her own schedule.

9. | reported Annie Coleman condition to Human Resources and Human
Resources had “no solution”, Annie Coleman requested an accommodation of
less hours, which was denied. Annie Coleman felt obligated to be at the plant
on every shift because she was being called from every shift and told me she
felt anxious and that if she didn't come to the pian she would lose her job.
Thus, despite me knowing that Annie Coleman asked for a doctor order
accommodation of less hours, she got more calls, and was asked to come in
more often leading to more medical conditions as communicated to me by
Annie Coleman.

10.Annie Coleman constantly cried at work. | personally told Scott Hughes that
Annie Coleman is overworked, she had medical issues from the work, and she
has seen physicians that recommend less hours and would like to be
accommodated to work less hours. Scott Hughes toid me to hire some “people
from Mexico” to help Annie Coleman. The people | hired didn’t even get to
Annie Coleman they were forced to a different department. Thereafter, Annie
Coleman was terminated, without getting any accommodation as requested.

11. Human Resources only investigated what it wanted to investigate when it
wanted to fire someone. Specifically, Ryan Keyton sent an email to me about
Annie Coieman. Ryan Keyton began screaming at me and being belligerent on

the floor in front of many witnesses. Keyton said things like my “fucking team is
Case 2:20-cv-00146 Document 84 Filed 11/20/20 Page 4 of 9 PagelD #: 2313

stupid”. | reported Ryan Keyton’s actions to Scott Hughes. Scott Hughes didn’t
investigate or even question Ryan Keyton.

12.1 have knowledge of ongoing sexual harassment at Gestamp. Corey Myrick
was in a sexual relationship with a subordinate female named Stacy Eyler who
worked in quality control. Corey Myrick openly talked about the sexual
relationship and | know for a fact that Scott Hughes knew about the
relationship. | personally reported that Corey Myrick was in a sexual
relationship with a subordinate (Stacy Eyler), and Corey Myrick became
intoxicated and assaulted her, and stranguiated her outside work and was
arrested. | told Scott Hughes about the improper sexual relationship and about
the attack. Scott Hughes did nothing about the incident. Scott Hughes allowed
Corey Myrick to come back to work.

13. Kip Wiseman, plant manager, was having a sexual relationship with a female
subordinate as well, Caria Donahue. | totd Kip Wiseman that i didn’t want the
girl he was having sex with/living with (Carla Donahue) on my floor because
she knew nothing about quality at all. Kip Wiseman wanted to give her a job
because he was having sex with her and living with her. | personally asked
Scott Hughes about the inappropriate relationship between Kip Wiseman, plant
manager, and subordinate Carla Donahue having an open sexual relationship,
and living together, Scott Hughes just smiled at me, and walked on by. Nothing
was done by Scott Hughes or Gestamp about the relationship that per the

handbook was improper as Carla Donahue was a subordinate to Kio Wiseman.
Case 2:20-cv-00146 Document 84 Filed 11/20/20 Page 5 of 9 PagelD #: 2314

14.1 have personal knowledge that Keith Kostlenic (unsure about spelling}, used
Gestamp credit card and illegally purchased books for a female in which he
was involved in a sexual relationship. This was not a proper use of company
credit card. Kip Wiseman taiked to Keith Kostienic about the purchase. The
transaction was reported to Scott Hughes and noting was done. Gestamp’s HR
only investigated matters where Gestamp wanted to get rid of an employee,
and totally ignored open and obvious violations on numerous occasions.

15. Dalene Perry was a quality supervisor. | have personal knowledge that Ms.
Perry used FMLA for her daughter. Scott Hughes demoted Ms. Perry once she
used her FMLA leave. After Ms. Perry used her FMLA leave Scott Hughes
retaliated against her by demoting Ms. Perry. | have personal knowledge of this
treatment as well. From what | personally witnessed while at Gestamp, if an
employee uses FMLA leave he/she is demoted or terminated.

16. All my complaints to Human Resources fell on deaf ears. Scott Hughes never
took any complaint wherein a female was complaining about sexual
harassment issue from a man serious, unless he wanted to; and, in my
experiences, and to my personal knowledge and observations, neither
Gestamp, nor Hughes took disability concerns of female employees serious, or
FMLA request from female employees serious. Gestamp and Hughes
demonstrated a pattern of overlooking sexual harassment complaints when
they didn’t want to get rid of the person that was accused, and demonstrated a
pattern of demoting or terminating employees that took time off for disability

ieave or FMLA leave. | experienced this personal as stated above.
5
Case 2:20-cv-00146 Document 84 Filed 11/20/20 Page 6 of 9 PagelD #: 2315

17.Gestamp let Antoine Anderson get away with sexual harassment on an almost
daily basis. There were complaints about Antoine Anderson sexual
harassment all the time. | personally know that sexual harassment complaints
were filed upon Antione Anderson on numerous occasions and Scott Hugues
ignored them all. | personal witnessed Antione Anderson harass Darlene
Perry. | personally went with Ms. Perry to complaint to Scott Hughes about
Darlene Perry being sexually harassed by Antione Anderson, nothing was
done, no investigation was completed. So, | was actually in front of Scott
Hughes with Ms. Perry explaining the sexual harassments and how it was
affecting Ms. Perry and nothing was done to Antione Anderson. Antione
Anderson was making sexual comments to Ms. Perry and attempting to get her
to engage in sexual acts in which she rejected — this was toid to Hughes in my
presence by myself and Ms. Perry. Antione Anderson’s actions toward Ms.
Perry were not weicome and did affect her and caused her anxiety and
distress. | know that because Ms. Perry told me the same personally.

18.1 personaily also know that Sara Cook (female), Gestamp employee, also was
in a sexual relationship with Antione Anderson. Antione Anderson approached
her with sexual comments and requested sexual favors. | do also know fora
fact personally that Sara Cook did engage in sexual actions including
intercourse with Antione Anderson. | personality reported to Scott Hughes
Antione Anderson was sleeping with Sara Cook, nothing was done. Antione
Anderson also harassed Lisa Stoner. Lisa Stoner complained about Antione

Anderson sexual harassment to Scott Hugues. | was there when Lisa Stoner
6
Case 2:20-cv-00146 Document 84 Filed 11/20/20 Page 7 of 9 PagelD #: 2316

complained about Antione Anderson Sexual Harassment to Scott Hugues.
Nothing was done. No complaints, no investigation, and Antione Anderson still

didn’t get written up or fired.

19.At a time, prior to January 1, 2019 HR consisted of Scott Hughes (Head of HR),

Katrine Kessler (HR Generalist/Assistant to Hughes), and Heather Dornife (HR
Generalist). Erin Lambert, a male (Hourly Employee) and subordinate to
Heather Dornife were involved in an open sexual relationship that HR/Hughes
know about. Since Heather Dornife was in HR, it is my understanding that she
couldn't date/be in a sexual relationship with an hourly employee. But |

personally know she was and that Hugues know about the relationship.

20.1 personally know that Annie Coleman was accused of taking a facebook

21.

screen shot depicting a photo of Heather Domife and Erin Lamber together.
Annie Coleman was reprimanded for allegedly taking the screen shot of a
public photograph and targeted again by HR. | felt this was another mounting
attack against Annie Coleman who had already disclosed her medical condition
to Gestamp and | personally told Scott Hugues these actions just caused Annie
Coleman — who already suffered from known anxiety — more distress and more
anxiety. Scott Hughes took no action of the harassing attacks upon Annie
Coleman, and didn’t even investigate the matter.

| have personal knowledge, and personally observed the following: on one shift,
in the afternoon, after lunch, around 1:20 PM — 1:45PM, while | was looking for
one of my engineers, | saw Carla Donahue (female) sitting on the lab of a

manager named Bill {I cannot recall his last name). Carla Donahue was an
7
Case 2:20-cv-00146 Document 84 Filed 11/20/20 Page 8 of 9 PagelD #: 2317

hourly employee and Bill was a manager/supervisor so a superior to Carla
Donahue. | told Carla Donahue to get off his lab because the action was
completely inappropriate. Both Donahue and Bill laughed at me. | personally
reported the inappropriate actions to Scott Hughes; Hughes did nothing about
the actions which were deemed inappropriate according to the Gestamp
Handbook.

22. | also have personal knowledge of the foilowing: Kip Wiseman and Keith
Kostlenic (unsure about spelling of last name) used the Gestamp company
credit card for personal purchases on many occasions including Wiseman
using the card to pay for party supplies for another employee's granddaughter,
and Kostlenic buying his girlfriends books off Amazon. | reported this action to
HR as weil and Hugues replied “that’s not true”. When | had personal

knowledge that it was true and did happen.

 

 

TO WIT:
COUNT oF j endant STATE OF WV
Lone are
jh’ Dated - 11/19/20

 

Taken, subscribed and sworn to before ype / L¥ Pvt of A /O Pitiabor

 

i On ee ll a er
NOTARY PUBLIC
STATE OF WEST VIRGINIA

DEBRA RENEA HOLMES
1805 BIGLEY AVENUE

CHARLESTON, WV 25302 4
. Commission Expires MARCH 28, 2p22 ¢

 
Case 2:20-cv-00146 Document 84 Filed 11/20/20 Page 9 of 9 PagelD #: 2318

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON

AMBER D. HALL,

Plaintiff,
Vv. Civil Action Number: 2:20-cv-00146

Judge: John T. Copenhaver, Jr.

GESTAMP WEST VIRGINIA, LLC,
BARRY HOLSTEIN,

KENNETH SUPRENANT,

& SCOTT HUGHES,

Defendants.

CERTIFICATE OF SERVICE
I, D. Adrian Hoosier, I, counsel for Plaintiff, do hereby certify that I have served
the foregoing AFFIDAVIT OF SHONDELL HOUSTON, via United States District

Court E-filing, on this the 20" day of November, 2020, to the following:

Hendrickson & Long, PLLC
Attention: Raj A. Shah
Post Office Box 11070

Charleston, West Virginia 25339

Burr & Forman, LLP
Attention: Ronald W. Flowers, Jr.
420 North 20" Street, Suite 3400
Birmingham, Alabama 35203

 
  

DrAdrian Hoosier, Il, Esquire WVSB #10013
